DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 1/4/2022 have been accepted. Claims 26, 28-32, 34-38, and 40-46 are still pending. Claims 26, 28-32, 34-38, and 40-43 are amended. Claims 44-46 are new. Claims 27, 33, and 37 have been canceled. Applicant’s amendments to the claims have overcome each and every 103 rejection previously set forth in the Non-Final Office Action mailed 10/4/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-43 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,346,062. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same system with either broader or slightly more specific limitations regarding certain aspects of the system. Several of the dependent claims are identical. 
Instant Application
Patent
26. (Currently amended) A method, comprising: generating, by a storage , wherein a mapping indicates a correspondence between one or more first locations of the source dataset and one or more second locations of the target dataset, wherein data stored in the one or more first locations of the source dataset are copied to the one or second locations of the target dataset via the point-in-time copy ; and copying, by the storage controller, the target dataset to a storage cloud to generate a backup dataset that is a point-in-time backup of the source dataset, wherein during the copying of the target dataset to the storage cloud to generate the backup dataset, data stored in the one or more second locations of the target dataset are copied to one more third locations of the backup dataset, and wherein the one or more third locations of the backup dataset are assigned one or more identical names to the one or more first locations of the source dataset from the mapping.



44. (New) The method of claim 26, wherein the mapping indicates that a first named extent of the source dataset has been copied to a second named extent and a third named extent of the Page 6 of 11Amdt. dated January 4, 2022Serial No. 17/131,541 Docket No. TUC920160218US03 Firm No. 0018.0682C2 target dataset via the point-in-time copy, and wherein during the copying of the target dataset to the storage cloud to generate the backup dataset, the second named extent and the third named extent of the target dataset are copied from the target dataset to the storage cloud to one extent of the backup dataset, and wherein the one extent of the backup dataset is assigned an identical name to the first named extent of the source dataset from the mapping.


2. The method of claim 1, wherein the host application executes in a host computational device that is coupled to the storage controller, wherein operations for performing the point-in-time backup of the source dataset to the storage cloud is offloaded to the storage controller from the host computational device, and wherein the storage controller copies the target dataset to the storage cloud without transmitting extents, tracks, or other storage entities of the target dataset to the host computational device.
the one or more first locations of the source dataset and the one or more second locations of the target dataset.
3. The method of claim 1, wherein in the point-in-time backup of the source dataset to the storage cloud is performed by a virtual concurrent copy session, the method further comprising: in response to termination of the virtual concurrent copy session, freeing resources allocated for the mapping that indicates the correspondence between locations of the source dataset and locations of the target dataset, wherein the point-in-time backup of the source dataset to the storage cloud is performed via indications of volumes and cylinders by performing: receiving, by the storage controller from the host application a command to backup a first range of cylinders of a first volume in which tracks of the source dataset are stored; performing point-in-time copy operations to store the point-in-time copy of the source dataset to a second range of cylinders of a second volume in which tracks of the target dataset are stored; and directing the storage controller to copy the second range of cylinders of the second 
a host computational device; and in response to determining that a track corresponding to the I/O request has been updated in the target dataset, sending, by the storage controller, the I/O request to target dataset extents for the track.

30. (Currently amended) The method of claim 26, the method further comprising: receiving, by the storage controller, an input/output (I/O) request from a host computational device; and 

32. (Currently amended) A system, comprising: a memory; and a processor coupled to the memory, wherein the processor performs operations, the operations comprising: generating a target dataset via a point-in-time copy of a source dataset, wherein a mapping indicates a correspondence between one or more first locations of the source dataset and one or more second locations of the target dataset, wherein data stored in the one or more Page 3 of 11Amdt. dated January 4, 2022Serial No. 17/131,541 Docket No. TUC920160218US03 Firm No. 0018.0682C2 first locations of the source dataset are copied to the one or second locations of the target dataset via the point-in-time copy; and copying the target dataset to a storage cloud to generate a backup dataset that is a point-in- time backup of the source dataset, wherein during the copying of the target dataset to the storage cloud to generate the backup dataset, data stored in the one or more second locations of the target dataset are copied to one more third locations of the backup dataset, and wherein the one or more third locations of the backup dataset are assigned one or more identical names to the one or more first locations of the source dataset from the mapping.
37. (Currently amended) The system of claim 32, wherein the mapping maps individual extents, or extent ranges, or volumes and associated cylinder ranges via one to one, many to one, and one to many correspondences.

45. (New) The system of claim 32, wherein the mapping indicates that a first named extent of the source dataset has been copied to a second named extent and a third named extent of the target dataset via the point-in-time copy, and wherein during the copying of the target dataset to the storage cloud to 


6. The system of claim 5, wherein the host application executes in a host computational device that is coupled to the system, wherein operations for performing the point-in-time backup of the source dataset to the storage 
32, wherein in the point-in-time backup of the source dataset to the storage cloud is performed by a virtual concurrent copy session, the operations further comprising: in response to termination of the virtual concurrent copy session, freeing resources allocated for the mapping that indicates correspondence between the one or more first locations of the source dataset and the one or more second locations of the target dataset.
7. The system of claim 5, wherein in the point-in-time backup of the source dataset to the storage cloud is performed by a virtual concurrent copy session, the operations further comprising: in response to termination of the virtual concurrent copy session, freeing resources allocated for the mapping that indicates the correspondence between locations of the source dataset and locations of the target dataset, wherein the point-in-time backup of the source dataset to the storage cloud is performed via indications of volumes and cylinders by performing: receiving from the host application a command to backup a first range of cylinders of a first volume in 
a host computational device; and in response to determining that a track corresponding to the I/O request has been updated in the target 

36. (Currently amended) The system of claim 32, the operations further comprising: receiving an input/output (I/O) request from a host computational device; and in response to determining that a track corresponding to the I/O request has not been updated in the target dataset, sending the I/O request to source dataset extents for the track.

, wherein a mapping indicates a correspondence between one or more first locations of the source dataset and one or more second locations of the target dataset, wherein data stored in the one or more first locations of the source dataset are copied to the one or second locations of the target dataset via the point-in-time copy ; and copying, by the storage controller, the target dataset to a storage cloud to generate a backup dataset that is a point-in-time backup of the source dataset, wherein during the copying of the target dataset to the storage cloud to generate the backup dataset, data stored in the one or more second locations of the target dataset are copied to one more third locations of the backup dataset, and wherein the one or more third locations of the backup dataset are assigned one or more identical names to the one or more first locations of the source dataset from the mapping.
43. (Currently amended) The computer program product of claim 38, wherein the mapping maps individual extents, or extent ranges, or volumes and associated cylinder 

46. (New) The computer program product of claim 38, wherein the mapping indicates that a first named extent of the source dataset has been copied to a second named extent and a third named extent of the target dataset via the point-in-time copy, and wherein during the copying of the target dataset to the storage cloud to generate the backup dataset, the second named extent and the third named extent of the target dataset are copied from the target dataset to the storage cloud to one extent of the backup dataset, and wherein the one extent of the backup dataset is assigned an identical name to the first named extent of the source dataset from the mapping.


10. The computer program product of claim 9, wherein the host application executes in a host computational device that is coupled to the storage controller, wherein operations for performing the point-in-time backup of the source dataset to the storage cloud is offloaded to the storage controller from the host computational device, and wherein the storage controller copies the target dataset to the storage cloud without transmitting extents, tracks, or other storage entities of the target dataset to the host computational device.
the one or more first locations of the source dataset and the one or more second locations of the target dataset.

a host computational device; and in response to determining that a track corresponding to the I/O request has been updated in the target dataset, sending, by the storage controller, the I/O request to target dataset extents for the track.

42. (Currently amended) The computer program product of claim 38, the operations further comprising: receiving, by the storage controller, an input/output (I/O) request from a host computational device; and in response to determining that a track corresponding to 

.


Allowable Subject Matter
Claims 26, 28-32, 34-38, and 40-46 are allowed over the prior art for the same reasons given in the parent applications 15/353,114 and 16/411,013.
	
Response to Arguments
Applicant’s arguments regarding the independent claims have been fully considered and are persuasive. The prior art cited in the previous Office Action mailed 10/4/2021 does not teach the amended limitation to the independent claims, as stated above. Therefore, the claims are considered allowable over the prior art.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132